DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 12-15, in the reply filed on 9/8/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites a “fiber melt flow rate (MFR)”. However, the fiber does not have a MFR. It is the resin used to make the fiber that has a MFR. See [0027] of the filed substitute marked up substitute specification.
Claim 15: It is unclear if the “crimp percentage” is describing the amount of crimp each fiber has or if this is the amount of fibers that are crimped. Since claim 12 is drawn to a singular fiber, it is interpreted that the percentage is describing the percentage of crimp on the singular fiber. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-15 rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (CN101275309A) and further in view of Saitoh et al. (US Pub. No. 2008/0139782).
Claim 12: Yoshida et al. teach a polyphenylene sulfide short fiber (Translation Page 1, “Technical Field”) having a fineness of 0.2-20 dtex (page 3), a tensile strength of 2 cN/dtex or more with a preferred embodiment of 5.2 cN/dtex (claim 3), and a fiber length of 38-102 (Page 3). Please note that the fiber length is disclosed in different embodiments as different lengths. However, Yoshida et al. is clear that the fiber is short and is cut into specified length (abstract) and is determined based on the manufacturing method of the final product (Page 6). The fiber length is clearly designated as a result effective variable that is routinely optimized based on the intended use of the final material.
Yoshida et al. do not teach the melt flow rate of the resin used to make the fiber.
Saitoh et al. teach a polyphenylene sulfide fiber wherein the MFR of the PPS resin is 500 g/10 min or less. They teach that if the MFR is above 500 g/10 min or less – or more – as it lowers the strength of the final yarn and that the MFR should be greater than 100 g/10min to maintain sufficient spinnability of the resin into a fiber.
One of ordinary skill in the art at the time of the invention would have found it obvious to choose a value within the range of 100 to 500 g/10 min for the MFR of the PPS resin in Yoshida et al. because Saitoh et al. teach that this range is particularly suitable for forming a sufficiently strong fiber in the spinning process.
Claims 13-14: Claims 13 and 14 recite properties of the polyphenylene sulfide fiber. “Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103.” (MPEP 2112, III.) A rejection is proper when the prior art product appears to be identical except that the prior art is silent as to an inherent characteristic. 
Yoshida et al. and Saitoh et al.’s fiber appears to be the same as the polyphenylene sulfide fiber claimed. The structure appears to be the same. Therefore, while they do not explicitly disclose the crystallinity, rigid amorphous content, or birefringence, properties are presumed inherent.
Claim 15: the crimp frequency and the crimp percentage directly related variables that describe the amount of crimping of a fiber. In the fiber art, it is well-known that fiber crimp provides height and loft to fibrous materials that incorporate the fiber. The frequency of fiber crimp or the percentage of fiber crimped is a result effective variable routinely optimized to control the loft of the final product the fiber is used to make.
Yoshida et al. teach that the fiber is crimped (abstract) at a percentage of 1% or more up to 6% (claim 6). Saitoh et al. teach crimping the fibers [0123].
While they do not teach the range of 12-20%, it was within one of ordinary skill in the art at the time of the invention by routine experimentation to determine the optimal amount of crimp based on the intended use of the fiber.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/Primary Examiner, Art Unit 1778